Reed, J.,
delivered the opinion of the court.
' Appellant was tried and convicted on an indictment charging him .with taking, stealing, and carrying away electricity of the value of one dollar, the property of the Jackson Light & Traction Company, a corporation.
The evidence shows that the taking and carrying away of the property in this case was by the means of a device known in the electrical business as a “jumper.” These are said to be two pieces of wire, connected with the feed wires conveying the current into the meter on the receiving or supply side, and again connected with such wires on the other or transmitting side of the *98meter, so that the current will not pass through the meter. We understand from the testimony that through the arrangement of these jumper wires the electric current was thereby detoured around the meter and not registered, to the loss of the Jackson Light & Traction Company. The company’s general manager and other of its employees appeared as witnesses for the prosecution. '
In the selection of the jury, one of the jurors was challenged by appellant on the ground that he was an employee of the Jackson Light & Traction Company, the owner of the electricity which appellant is charged with taking. The juror testified that he was employed as a motorman on the street cars of the company. The trial court overruled the challenge. Appellant exhausted all the peremptory challenges allowed him by law.
It is the purpose of the law to provide as jurors men who are fair and impartial and free from bias or prejudice. It has been held that one who is in the employ of a party to a suit is incompetent as a juror. The existence of any business relation between the one offered as a juror and one of the parties in interest which might be calculated to influence his verdict is sufficient to render such person incompetent to serve as a juror. This rule applies where there exists between parties the relation of master and servant, or employer and employee. 17 Amer. & Eng. Ency. of Law (2d Ed.), p. 1127; 24 Cyc. 2l?6. In the case of Hubbard v. Rutledge, 57 Miss. 7, it was decided that a clerk of a defendant was incompetent as a juror. In L., N. O. & T. R. R. Co. v. Mask, 64 Miss. 738, 2 So. 360, it was held that an employee of a railroad company, party defendant, was incompetent to sit as a juror in that case, and should have been rejected upon a challenge for cause. In delivering the opinion of the court Judge Arnold said:
“The juror Hartgroves, being in the employment of appellant, was subject to challenge for that cause. He *99was not ‘omni exceptione major.’ He would have heen disqualified at common law, and we have no statute removing such disqualifications. It does not matter that he had the self-confidence to swear that he could try the cause impartially. It was not for him to determine his competency on that point. When the fact was developed that he was in the employment of appellant, the law adjudged him incompetent. The law does not lead jurors into the temptations of a position where they may secure advantage to themselves by doing wrong, nor permit the possibility of the wavering balance being shaken by self-interest.”
In Central R. R. Co. v. Mitchell, 63 Ga. 173, an employee of the railroad company was held to be incompetent as a juror in the trial of that case wherein the company was a party. We quote from the opinion delivered in that case by Judge Jackson :
“We think that the employee of the company was properly rejected as a juror. To sit on the case he must he ‘omni exceptione major.’ The servant of the company is not. It is almost impossible, however incorruptible one may be, not to bend before the weight of interest; and the power of employer over employee is that of him who clothes and feeds over him who is fed and clothed. Hence the common law excluded all servants, and our statutes have nowhere altered the rule, and it should not be altered. A close relative is a less dangerous juror, ’if not a dependent kinsman, than one who is dependent on his employer.”
One of the reasons given to sustain the challenge for cause of a juror in the case of Minich v. People, 8 Colo. 440, 9 Pac. 4, was that he had business relations with a person jointly indicted with the defendant, but not on trial, owing to a severance allowed by the court. In the case of State v. Coella, 3 Wash. 99, 28 Pac. 28, it was held that the former employer of a decedent was disqualified as a juror in the trial for decedent’s mur*100der. In the opinion in that case, delivered by Judge Scott, it was said that the juror would have been disqualified in a civil action between the murdered man and the defendant under a statute of the state, because of the relation of master and servant and (quoting from the opinion) :
“While, of course, the deceased could not be a party to the prosecution, yet for the purpose of impaneling a jury he should be considered as an adverse party to the defendant. If the feelings supposed to be engendered by this relationship, or the influence that it might exert, are ground for disqualification in a civil cause, it goes without saying that the reasons apply with much more force in a case like this.”
In the case at bar the Jackson Light & Traction Company owned the electric current alleged to have been stolen. The company, therefore, would be an adversary of appellant, in any question relative to the unlawful taking of the electricity. In a civil action for the recovery of the value of the property, the company would be a party opposed to appellant. In a prosecution charging appellant with criminal liability for the wrongful taking of the electricity, the company, as the person owning the property taken and thereby suffering loss, is certainly a party in interest. The challenged juror was therefore an employee of a party in interest in the case.
We see no reason why the rule, which has been established in this state by the decisions of this court (Hubbard v. Rutledge, supra; Railroad Co. v. Mask, supra), to the effect that an employee of a party in a civil action is not a competent juror, should not apply to criminal prosecutions such as the ease at bar. The reasons for the rule in civil actions apply with equkl or greater force in criminal cases. We therefore apply the rule to this case. The challenge of the juror should have been sustained.

Reversed and remanded.